MOTION to amend remittitur. (See 228 N.Y. 309.)
Motion granted, without costs, and the remittitur recalled and directed to be amended by inserting therein the following: "And the relator-respondent in the above-entitled proceeding having drawn in question in this court (a) the validity of the following provision contained in section 944 of the Greater New York charter, as amended by chapter 619 of the Laws of 1918 of the state of New York, namely, `the confirmation of any such award by the board of revision of assessments shall be final and conclusive upon all parties and persons whomsoever with respect to the amount of damage sustained,' and the authority exercised thereunder, on the ground of their being repugnant to section 10 of article I of the Constitution of the United States forbidding a state to pass any law impairing the obligation of contracts, (b) the validity of said provision contained in said section 944 of the Greater New York charter, as amended as aforesaid, and the authority exercised thereunder, on the ground of their being repugnant to section 1 of the Fourteenth Amendment of the Constitution of the United States providing that no state shall deprive any person of property, without due process of law, and (c) the validity of said provision contained in said section 944 of the Greater New York charter, as amended as aforesaid, on the ground of their being repugnant to said section 1 of the Fourteenth Amendment of the Constitution of the United States providing that no state shall deny to any person within its jurisdiction the equal protection of the laws, we hold (1) that said statute does not conflict with the provision of section 10 of article I of the Constitution of the United States forbidding a state to pass any law *Page 566 
impairing the obligation of contracts, (2) that said statute does not offend against the provision of section 1 of the Fourteenth Amendment of the Constitution of the United States providing that no state shall deprive any person of property without due process of law, (3) that said statute does not contravene the provision of section 1 of the Fourteenth Amendment of the Constitution of the United States providing that no state shall deny to any person within its jurisdiction the equal protection of the laws, (4) that the Appellate Division of the Supreme Court of New York has no power to review the determination of the board of assessors of the city of New York, confirmed by the board of revision of assessments of the city of New York, with respect to any question concerning the amount awarded as damages, and (5) that the orders appealed from must be reversed and the motion to dismiss the relator's proceeding granted."